Citation Nr: 1222082	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's claims of entitlement to service connection for a neck disorder and tinnitus.  

On April 5, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has degenerative disc disease at C4-C5 that is likely attributable to a motor vehicle accident in service.  

2.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The Veteran has degenerative disc disease of the cervical spine at C4-5 that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran entered active duty in April 1987.  The records indicate that the Veteran's military occupational specialty was administrative specialist.  The Veteran was seen in an emergency room in January 1989 with complaints of left hip pain and neck stiffness.  It was noted that the Veteran was involved in a motor vehicle accident; she reported sitting in the rear seat of a car when the vehicle flipped over, causing her to go to the side of the vehicle.  The Veteran complained of mild neck stiffness and left hip pain.  Following a physical examination, the impression was status post motor vehicle accident with soft tissue trauma, but no evidence of head injuries.  An audiogram report, dated in April 1989, indicates that the Veteran was routinely exposed to hazardous noise.  In October 1997, the Veteran was diagnosed with otitis media.  In August 2002, the Veteran was seen for complaints of pain in the right side of the neck; she was diagnosed with acute neck strain.  She was again seen in September 2002 for complaints of right side neck pain; she reported a week-long history of right upper trapezius neck pain.  The assessment was cervical strain.  A treatment report dated in November 2002 reflects an assessment of good resolution of right cervical strain/upper trapezius.  At her retirement examination in May 2007, the Veteran reported being involved in a motor vehicle accident in Korea with loss of consciousness.  The diagnosis was status post concussion.  

On the occasion of an initial VA examination in October 2007, it was noted that the Veteran was treated for a stiff neck in 1989 when she was involved in a motor vehicle accident in service.  The Veteran reported ringing in both ears with the left ear worse than the right; she noted that the ringing occurred weekly and lasts for a minute or so.  The Veteran also reported pain and tenderness in the neck; she noted a right-sided pain.  The Veteran indicated that she had X-rays but they were negative.  She indicated that the neck pain recurred twice a week and lasted 2 days; she used heat and Tylenol to resolve the symptoms.  An ear examination was normal.  No pertinent diagnosis was reported.  

The Veteran's claim for service connection for residuals of a motor vehicle accident, including neck pain and tinnitus (VA Form 21-4138) was received in March 2009.  

The Veteran was afforded a VA examination in May 2009.  At that time, she complained of bilateral tinnitus; she stated that tinnitus was most bothersome directly following ear pressure and temporary moment of hearing loss.  The Veteran indicated that she performed administrative duties while on active duty; she stated that she was exposed to continual vehicular engine noise, small and large arms fire, and aircraft engine noise with the use of hearing protection most of the time.  The Veteran denied occupational noise exposure both prior to and following military service.  The Veteran reported a periodic, bilateral beeping tinnitus that is of high pitch and loud intensity.  The Veteran noted that the tinnitus is worse in her left ear than in the right; she reported the onset of tinnitus to be in 2007 and etiology to be unknown.  She also reported that tinnitus episodes occurred daily and lasted approximately 4-5 seconds.  No pertinent diagnosis was noted.  

Received in November 2009 were private treatment reports dated from December 2009 to August 2009.  These records do not reflect any treatment for a cervical spine disorder or tinnitus.  

Received in October 2010 was a medical statement from Dr. William Welch, dated in October 2010, indicating that the Veteran had had chronic neck pain since a motor vehicle accident in 1989.  Since that time, her pain had been ongoing and x-rays had been normal, including a recent X-ray of the cervical spine.  However, Dr. Welch noted that an MRI was recently performed which revealed degenerative disc disease at C4-C5 level with bony hypertrophy and stenosis.  He noted that the Veteran had never had an MRI.  Dr. Welch concluded that it was highly likely that this had been present since 1989, in light of her recurrent pain and the fact that no MRI was ever done.  In another statement, dated in October 2010, Dr. Welch reported that the Veteran had suffered from tinnitus since 2005.  Dr. Welch noted that the Veteran was exposed to excessive noise and believed that this could have caused her tinnitus.  

At her hearing in April 2012, the Veteran indicated that she first noticed ringing in her ears while stationed in Germany; she stated that she was a courier for the Department of Defense and was stationed on the airbase.  The Veteran testified that the couriers traveled, picked up and dropped off secured documents; she noted that they occasionally went out to the flight lines to pick up and drop off materials and the flight lines were very loud.  The Veteran maintained that, even though they were provided ear protection, it was still very noisy.  The Veteran indicated that she did not know anything about tinnitus; she just knew that she had ringing in her ears in service and continued to experience ringing after service.  The Veteran reported that she was not exposed to any acoustic trauma after service.  The Veteran reported that she developed a neck disorder as a result of a serious motor vehicle accident in service in 1989; she recalled having headaches and neck stiffness which she was told would clear up in a couple of days.  The Veteran indicated that she sought treatment on several occasions but was afraid to go too many times for fear of being labeled a malingerer; she stated that she sought treatment when the neck pain became unbearable.  The Veteran maintained that the disc disease was not discovered in service because the only diagnostic test that they performed was X-rays, which were negative for any neck disorder.  She argued that she sustained a neck injury in the in-service car accident, and she continued to experience problems with her neck.  

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  


Cervical Spine Disorder

After review of the evidentiary record, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's cervical spine disc disease is related to her military service.  In this regard, the Board notes that the medical evidence of record indicates that the Veteran is currently diagnosed with degenerative disc disease of the cervical spine; therefore, there is a current cervical spine disorder.  And, while the Veteran's May 2007 service discharge examination indicates that clinical evaluation of the spine was found to be normal, the Board finds that the second element needed to establish service connection in this case has been met in light of the above-referenced evidence.  That is, the service treatment records indicate that the Veteran was involved in a car accident in January 1989.  And, in September 2002, she was diagnosed with cervical strain.  Therefore, the sole question remaining for the Board to answer is whether the evidence suggests a medical link between the Veteran's cervical spine disorder and the incidents in service.  

In support of her claim, the Veteran has submitted a statement from Dr. William J. Welch, dated in October 2010, who stated that the Veteran currently has degenerative disc disease at C4-5 level with bony hypertrophy and stenosis.  He also noted that the Veteran has had chronic neck pain since a motor vehicle accident in service in 1989.  Dr. Welch stated that it was likely that this finding, degenerative disc disease, was present since 1989 due to recurrent pain.  Therefore, Dr. Welch has indicated that the Veteran's current cervical spine disorder is the same condition that was manifested in service.  Thus, while degenerative disc disease of the cervical spine was not diagnosed during service, it has been otherwise related to service by competent medical opinion evidence.  While the competent evidence is not unequivocal, and in fact may be considered somewhat tenuous, it has nevertheless placed the evidence in relative equipoise.  This is especially so because the favorable medical opinion is uncontradicted by the remaining record.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports an award of service connection for the cervical spine disorder.  

Given the particular facts of this case, to include the Veteran's long period of service and the car accident documented in the Veteran's medical records, the Board finds that while it may be speculative to assume that the Veteran's neck disorder resulted from the Veteran's accident in service, it is plausible that the cervical spine degenerative changes experienced by the Veteran occurred as a result of the injuries the Veteran endured during her period of service, especially given the Veteran's continuity of symptoms since service.  

The record, including the Veteran's testimony, places the evidence for and against the claim into relative equipoise (even balance), so as to warrant resolving doubt in the Veteran's favor regarding whether her current cervical spine disorder is related to military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Tinnitus

The Board finds that the Veteran's statements with respect to the onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374(2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469(1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25(1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

After reviewing the evidence of record and resolving reasonable doubt in her favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from her in-service exposure to loud noises.  Although the May 2009 VA examiner found the Veteran to be clinically normal, meaning no finding/diagnosis of tinnitus, the Board finds that a nexus has been adequately established.  In this regard, the 2010 private examiner opined that the Veteran's tinnitus is related to excessive noise to which the Veteran was exposed in service.  Based on the totality of the evidence, and resolving reasonable doubt in her favor, the Board finds that it is at least as likely as not that she has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2011).  


ORDER

Service connection for degenerative disc disease at C4-5 is granted.  

Service connection for tinnitus is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


